IN THE SUPREME COURT OF THE STATE OF NEVADA


                  JAMES M. RHODES, INDIVIDUALLY                          No. 83675
                  AND AS PRESIDENT OF EB
                  ACQUISITIONS, LLC; AND EB
                  ACQUISITIONS, LLC, A NEVADA
                  LIMITED LIABILITY COMPANY,
                                      Appellants,
                                vs.                                          FILED
                  ELIOT A. ALPER, AN INDIVIDUAL,
                  AND AS TRUSTEE OF THE ELIOT A.                              MAY 1 6 2022
                  ALPER REVOCABLE TRUST DATED                             C,
                                                                                         BROWN
                                                                          11;ERKZ13:EiHAILIE COURT
                  MARCH 22, 1999; AND SUSAN J.                           8
                                                                               DEPUTY CLERK
                  VERMILLION, AN INDIVIDUAL, AND
                  AS TRUSTEE OF SUSAN J.
                  VERMILLION SEPARATE PROPERTY
                  TRUST DATED APRIL 24, 1997,
                                      Respondents.

                                      ORDER DISMISSING APPEAL

                             Pursuant to the stipulation of the parties, and cause appearing,
                 this appeal is dismissed. The parties shall bear their own costs and attorney
                 fees. NRAP 42(b).
                             It is so ORDERED.

                                                            CLERK OF THE SUPREME COURT
                                                            ELIZABETH A. BROW

                                                            BY:


                 cc:   Hon. David M. Jones, District Judge
                       Paul M. Haire, Settlement Judge
                       Semenza Kircher Rickard
                       Lewis Roca Rothgerber Christie LLP/Las Vegas
 SUPREME COURT         Eighth District Court Clerk
      OF
    NEVADA



CLERK'S ORDER

 it» 1947 41b5
                                                                                   air2 -/533